*Judge Lane
delivered the opinion of the court:
It is the received and settled law that a dedication for public, pious, or charitable uses requires no donee to give it effect. 6 Ohio, 308; 7 Ohio, 221. It is an equally well-settled principle in chancery, that a trust shall never fail for want of a trustee, but that the necessary appointment may be made by the court. 7 Ohio, 221.
Since then, the original use is a good one; since a court of chancery may appoint a trustee, if necessary, no objection presents *428itself to the exercise of the same power by the legislature, in a proper case to secure the object to which the land was devoted, especially when the title is questioned by a stranger.
It is objected that the trustees acquired no authority until the requisite bonds were given. We think it not necessary to decide this question, since if the act had not passed the legal estate to the trustees, the fee remained in the donors and their heirs subject to the trust, and has been conveyed by a part of them by deed to these plaintiffs to attain the ends contemplated in the statute, by which they have received a sufficient legal estate in at least a part of the premises, to recover possession against a trespasser.
Judgment for plaintiff on the verdict.